Exhibit 10.15

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[        ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED
TO THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT    1. CONTRACT ID CODE   
PAGE OF PAGES      J    1    6

2. AMENDMENT/MODIFICATION NO.

   3. EFFECTIVE DATE     4. REQUISITION/PURCHASE REQ. NO.    
5. PROJECT NO. (If applicable) 

P00003

   25 July 2011    SEE SCHEDULE      6. ISSUED BY   CODE        N00421    7.
ADMINISTERED BY (If other than item 6)    CODE        S3605A               DCMA
DAYTON             NAVAL AIR WARFARE CENTER AD (PAX)           AREA C, BUILDING
30             CODE 2.5.1.9 - BLDG 441           1725 VAN PATTON DRIVE        
    21983 BUNDY RD           WRIGHT-PATTERSON AFB OH 45433-5302     
    PATUXENT RIVER MD 20670                                         

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)


    ERAPSCO


    DAVID JOST


    4578 EAST PARK 30 DR


    COLUMBIA CITY IN 46725-8869


        9A. AMENDMENT OF SOLICITATION NO.         9B. DATED (SEE ITEM 11)    X
  

10A. MOD. OF CONTRACT/ORDER NO.

N00421-11-C-0030

         

X

  

 

10B. DATED (SEE ITEM 13)

08-Apr-2011

CODE     0CCL9    FACILITY CODE       11. THIS ITEM ONLY APPLIES TO AMENDMENTS
OF SOLICITATIONS

¨    The above numbered solicitation is amended as set forth in Item 14. The
hour and date specified for receipt of Offer    ¨   is extended,    ¨
  is not extended.

        Offer must acknowledge receipt of this amendment prior to the hour and
date specified in the solicitation or as amended by one of the following
methods:

        (a) By completing Items 8 and 15, and returning              copies of
the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

12.   ACCOUNTING AND APPROPRIATION DATA (If required)

  13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES
THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

    

A.  THIS  CHANGE  ORDERIS ISSUED PURSUANT TO: (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

    

B.  THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).

 

    

C.  THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

X

  

D.  OTHER (Specify type of modification and authority)

   Mutual agreement of the parties E. IMPORTANT:   Contractor         ¨  is not,
        x  is required to sign this document and return 1 copies to the issuing
office.

14.   DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

        Modification Control Number:         leitchj118144

 

The purpose of this modification is to add revised delivery schedule P00003 and
incorporate Deviation(s) D-0030-2 and D-0030-1R1 to contract N00421-11-C-0030.
In consideration for these Deviations, Sparton has agreed to add 48 AN/SSQ-53F
sonobuoys to Lot 68 of the contract.

        Except as provided herein, all terms and conditions of the document
referenced in Item 9A or 10A, as heretofore changed, remains unchanged and in
full force and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)    16A. NAME AND TITLE OF
CONTRACTING OFFICER (Type or print)        Gregory T. Blew Mark Belyea, Contract
Manager        TEL:    EMAIL: 15B. CONTRACTOR/OFFEROR   15C. DATE SIGNED    16B.
UNITED STATES OF AMERICA    16C. DATE SIGNED                   /s/ Mark
Belyea                                   25 July 2011    BY    /s/ Gregory T.
Blew                                    25 July 2011 (Signature of person
authorized to sign)                    (Signature of Contracting Officer)     

EXCEPTION TO SF 30

   30-105-04    STANDARD FORM 30 (Rev. 10-83)

APPROVED BY OIRM 11-84

      Prescribed by GSA       FAR (48 CFR) 53.243



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

(leitchj118144)

Page 2 of 7

 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

SUMMARY OF CHANGES

SECTION B - SUPPLIES OR SERVICES AND PRICES

CLIN 0027 is added as follows:

 

ITEM NO

  

SUPPLIES/SERVICES

   QUANTITY    UNIT    UNIT PRICE      AMOUNT  

0027

               $ [             ]    

Consideration

FFP

FOB: Destination

  

  

  

                                

 

 

       NET AMT       $ [             ] 

SUBCLIN 0027AA is added as follows:

 

ITEM NO

  

SUPPLIES/SERVICES

   QUANTITY     UNIT      UNIT PRICE      AMOUNT  

0027AA

        [             ]      Each          $ [             ]    

AN/SSQ-53F Sonobuoys

FFP

[            ] AN/SSQ-53Fsonobuoys

FOB: Destination

  

  

  

  

                              

 

 

       NET AMT       $ [             ] 

SECTION E - INSPECTION AND ACCEPTANCE

The following Acceptance/Inspection Schedule was added for CLIN 0027:

 

INSPECT AT

   INSPECT BY    ACCEPT AT    ACCEPT BY

N/A

   N/A    N/A    Government

The following Acceptance/Inspection Schedule was added for SUBCLIN 0027AA:

 

INSPECT AT

   INSPECT BY    ACCEPT AT    ACCEPT BY

N/A

   N/A    N/A    Government

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

(leitchj118144)

Page 3 of 7

 

SECTION F - DELIVERIES OR PERFORMANCE

The following have been added by full text:

REVISE DELIVERY SCHED P00003

Revised Delivery Schedule P00003

AN/SSQ-36B Sonobuoy

 

Delivery Date

   Lot #    Place of
Performance    CLIN 0001
Production
Units     CLIN 0001
Test
Samples     Lot Size  

4/7/2012

   1    Sparton      [             ]      [             ]      [             ] 

8/23/2012

   2    Sparton      [             ]      [             ]      [             ] 

1/7/2013

   3    Sparton      [             ]      [             ]      [             ] 

TOTAL:

           [             ]      [             ]      [             ] 

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

(leitchj118144)

Page 4 of 7

 

AN/SSQ-53F Sonobuoy

 

Delivery Date

   Lot #    Place of
Performance    CLIN
0005AA
PU     CLIN
0005AA
TS     CLIN
0005AB
PU     CLIN
0005AB
TS     CLIN
0005AC
PU     CLIN
0006AA
PU     CLIN
0006AB
PU     CLIN
0027AA
PU     Lot Size  

4/7/2012

   1    USSI      [             ]      [             ]                 
[             ] 

4/19/2012

   51    Sparton      [             ]      [             ]                 
[             ] 

5/1/2012

   2    USSI      [             ]      [             ]                 
[             ] 

5/13/2012

   52    Sparton      [             ]      [             ]                 
[             ] 

5/25/2012

   3    USSI      [             ]      [             ]                 
[             ] 

6/6/2012

   53    Sparton      [             ]      [             ]                 
[             ] 

6/18/2012

   4    USSI      [             ]      [             ]                 
[             ] 

6/30/2012

   54    Sparton      [             ]      [             ]                 
[             ] 

7/12/2012

   5    USSI      [             ]      [             ]                 
[             ] 

7/24/2012

   55    Sparton      [             ]      [             ]                 
[             ] 

8/5/2012

   6    USSI      [             ]      [             ]                 
[             ] 

8/17/2012

   56    Sparton      [             ]      [             ]                 
[             ] 

8/29/2012

   7    USSI      [             ]      [             ]                 
[             ] 

9/10/2012

   57    Sparton      [             ]      [             ]                 
[             ] 

9/22/2012

   8    USSI      [             ]      [             ]                 
[             ] 

10/4/2012

   58    Sparton      [             ]      [             ]                 
[             ] 

10/16/2012

   9    USSI      [             ]      [             ]                 
[             ] 

10/28/2012

   59    Sparton      [             ]      [             ]                 
[             ] 

11/9/2012

   10    USSI      [             ]      [             ]                 
[             ] 

11/21/2012

   60    Sparton      [             ]      [             ]                 
[             ] 

12/3/2012

   11    USSI      [             ]      [             ]                 
[             ] 

12/15/2012

   61    Sparton      [             ]      [             ]                 
[             ] 

12/27/2012

   12    USSI      [             ]      [             ]                 
[             ] 

1/8/2013

   62    Sparton      [             ]      [             ]                 
[             ] 

1/20/2013

   13    USSI      [             ]      [             ]                 
[             ] 

2/1/2013

   63    Sparton      [             ]      [             ]                 
[             ] 

4/7/2013

   14    USSI      [             ]      [             ]            [            
]          [             ] 

2/25/2013

   64    Sparton      [             ]      [             ]                 
[             ] 

3/9/2013

   65    Sparton      [             ]      [             ]                 
[             ] 

3/21/2013

   66    Sparton      [             ]      [             ]      [             ] 
    [             ]              [             ] 

4/2/2013

   67    Sparton      [             ]      [             ]      [             ] 
    [             ]      [             ]            [             ] 

4/7/2013

   68    Sparton      [             ]      [             ]      [             ] 
    [             ]      [             ]      [             ]      [            
]      [             ]      [             ] 

TOTAL:

           [             ]      [             ]      [             ]     
[             ]      [             ]        [             ]      [            
]   

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

(leitchj118144)

Page 5 of 7

 

AN/SSQ-62E Sonobuoy

 

Delivery Date

   Lot #    Place of
Performance    CLIN 0009
Production
Units     CLIN 0009
Test
Samples     Lot Size  

4/7/2012

   1    USSI      [             ]      [             ]      [             ] 

5/30/2012

   51    Sparton      [             ]      [             ]      [             ] 

7/22/2012

   2    USSI      [             ]      [             ]      [             ] 

9/13/2012

   52    Sparton      [             ]      [             ]      [             ] 

11/5/2012

   3    USSI      [             ]      [             ]      [             ] 

12/28/2012

   53    Sparton      [             ]      [             ]      [             ] 

2/19/2013

   4    USSI      [             ]      [             ]      [             ] 

4/7/2013

   54    Sparton      [             ]      [             ]      [             ] 

TOTAL:

           [             ]      [             ]      [             ] 

SECTION J - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS

The following have been modified:

EXHIBITS AND ATTACHMENTS

Exhibit A – Contract Data Requirements List (CDRL):

 

CDRL

  

Description

A001

   Design Data and Calculations

A002

   Test Plan

A003

   Test/Inspection Report

A004

   Failure Analysis and Corrective Action Report

A005

   Engineering Change Proposal

A006

   Request for Deviation

A007

   Request for Waiver

A008

   Quality System Plan

A009

   Photographic Requirements

A00A

   Bar Code Identification Report

A00B

   Test Scheduling Report (90 Day Forecast)

A00C

   Scientific/Technical Report (Deviation Summary)

A00D

   Status Report (Monthly Status Report)

A00E

   Production Status Report (IBP PP Questionnaire)

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

(leitchj118144)

Page 6 of 7

 

A00F

   Test/Inspection Report (Q-53F Calibration data)

A00G

   Operations Security (OPSEC) Plan

Attachments:

 

1

   Production Sonobuoy Specification (PSS) for Bathythermograph Transmitting Set
AN/SSQ-36B and Sonobuoys AN/SSQ-53F, 62E, 77C and 101A Oct 2008 (Revised 17 Mar
2011 REV A, CHG 1

2

   PSS Appendix A Launcher Container, “A” Size Sonobuoy LAU-126/A “A” Size
Sonobuoy Launcher Container (SLC) Rev. A, Change 0 dated 14 August 2009

3

   PSS Appendix B Sonobuoy Decelerator Effective Drag Area, Ballistic
Coefficient and Parachute Construction Requirements dated 1 October 2008

4

   PSS Appendix C Production Sonobuoy Program Marking Requirements dated 3 Mar
2011, REV B, CHG0

5

   PSS Appendix D Product Assurance Requirements for Sonobuoy Procurements dated
3 Mar 2011 REV A, CHG1

6

   PSS Appendix E Requirements for the Sonobuoy Command Function Selection
System Rev. A, Change 0 dated 14 August 2009

7

   PSS Appendix F Hazards of Electromagnetic Radiation to Ordnance (HERO)
Certification Requirements for Production and Development Sonobuoys dated 1
October 2008

8

   PSS Appendix G Pallet Loading Requirements dated 1 October 2008

9

   PSS Appendix H Sonobuoy Requirements for the Control of Radiated
Electromagnetic Interference (EMI) Rev. A, Change 0 dated 14 August 2009

10

   Contract Security Classification Specification (DD Form 254)

11

   Standard Operating Procedure for Laboratory & Ocean Testing of Sonobuoys,
SLCs and Associated Packaging (4.5.14-SOP-004 REV E, CHG 0) dated 1 October 2008

12

   Open Ocean Test Defect Criteria (4.5.14-SOP-005 REV A, CHG 2) dated 1
September 2009

13

   Reserved

14

   Reserved

15

   GPS Sonobuoy Requirement for Analog VHF Uplink Rev. C dated 25 September 2006

16

   Reserved

17

   Air Antisubmarine Warfare (ASW) Configuration Management Plan (PMA264-CMP
REV-, CHG 0) dated July 2009

18

   Subcontracting Plan (USSI)

19

   Subcontracting Plan (Sparton)

20

   COR Appointment Letter (Kimble)

21

   COR Appointment Letter (Perry)

22

   Request for Deviation D-0030-2 (Approved 07/01/11)

23

   Request for Deviation D-0030-1R1 (Approved 07/01/11)

 

Drawings and Data Lists:

  

Description

NAVSEA Drawing 7375874 No Rev.

   Base, Bayonet

NAVAIR Drawing 1458AS202 Rev. C

   Container assembly, sonobuoy, unsealed, CNU/239E

NAVAIR DL 1458AS202 No Rev.

   Data List for Drawing 1458AS202

NAVSEA DL 7375860 No Rev.

   Data List 36 and 48 Unit Pallet Assembly

NAVSEA Drawings 7375861 – 7375876 No. Rev.

   36 and 48 Unit Pallet Assembly

NAVAIR Drawing 3065AS100 Rev. A

   ‘A’ Size Store Launch Container

ASTM D3953

   Standard Specification for Strapping, Flat Steel and Seals

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

(leitchj118144)

Page 7 of 7

 

DIDs may be accessed electronically at the following website:

http://assist.daps.dla.mil/quicksearch/

(End of Summary of Changes)

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.